Per Curiam.

This was an action by The State against Thomas W. Swinney and others, upon a recognizance. The defendant demurred to the complaint, but his demurrer was overruled and he excepted. Issues of fact were then made *310and submitted to the Court, who found for the plaintiff, and, over a motion for a new trial, rendered judgment, &c. In this case, the record fails'to show that a copy of the recognizance was filed with the complaint; and for that reason the proceedings must be held defective. Price v. The Grand Rapids, &c. Railroad Co., 13 Ind. 58; McClasky v. The Same Company, ante, p. 96. These cases decide that “ The rule, that when a pléading is founded upon a written instrument, the original, or a copy thereof, must be filed with the pleading, is imperative.” 2 R. S., § 78, p. 44.
M. Jenhinson, for the appellant.
The judgment is reversed, with costs. Cause remanded, &c.